PER CURIAM.
The final judgment of conviction and sentence under review is affirmed upon a holding that the testimony and prosecutorial argument complained of on appeal were not so prejudicial as to call for a mistrial, as urged, rather than a cautionary jury instruction [specifically declined by appellant in the trial court] because: (a) the track mark testimony was at worst an oblique and extremely vague attack on appellant’s character which could have been cured, in our view, by a cautionary instruction; and (b) the alleged attempted drug sale testimony and argument was at worst a disjointed and rather confusing effort to suggest appellant’s involvement in another crime which, in our view, could have also been cured by a cautionary instruction. Rivers v. State, 226 So.2d 337 (Fla.1969); Perry v. State, 146 Fla. 187, 200 So. 525 (1941); Flowers v. State, 351 So.2d 764 (Fla. 3d DCA 1977); Rhome v. State, 222 So.2d 431 (Fla. 3d DCA 1969).
Affirmed.